 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11 QUY TRUONG, an individual,                     CASE NO.: 8:18-CV-02071-AG-ADS
12                         Plaintiff,             STIPULATED PROTECTIVE
13          v.                                    ORDER
14
15 NEWAGE PHM, LLC, a limited
   liability company,
16
                      Defendant.
17
18
19 1.       PURPOSE AND LIMITS OF THIS ORDER
20          Discovery in this action is likely to involve confidential, proprietary, or
21   private information requiring special protection from public disclosure and from
22   use for any purpose other than this litigation. Thus, the Court enters this Protective
23   Order. This Order does not confer blanket protections on all disclosures or
24   responses to discovery, and the protection it gives from public disclosure and use
25   extends only to the specific material entitled to confidential treatment under the
26   applicable legal principles. This Order does not automatically authorize the filing
27   under seal of material designated under this Order. Instead, the parties must
28   comply with L.R. 79-5.1 if they seek to file anything under seal. This Order does
     not govern the use at trial of material designated
                                              -1-
                                                        under this Order.

     Case No.: 8:18-CV-02071-AG-ADS                STIPULATED PROTECTIVE ORDER
 1 2.       DESIGNATING PROTECTED MATERIAL
 2          2.1     Over-Designation Prohibited. Any party or non-party who
 3 designates information or items for protection under this Order as
 4 “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEY EYES
 5 ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE” (a “designator”)
 6 must only designate specific material that qualifies under the appropriate standards.
 7 To the extent practicable, only those parts of documents, items, or oral or written
 8 communications that require protection shall be designated. Designations with a
 9 higher confidentiality level when a lower level would suffice are prohibited. Mass,
10 indiscriminate, or routinized designations are prohibited. Unjustified designations
11 expose the designator to sanctions, including the Court’s striking all confidentiality
12 designations made by that designator. Designation under this Order is allowed only
13 if the designation is necessary to protect material that, if disclosed to persons not
14 authorized to view it, would cause competitive or other recognized harm. Material
15 may not be designated if it has been made public, or if designation is otherwise
16 unnecessary to protect a secrecy interest. If a designator learns that information or
17 items that it designated for protection do not qualify for protection at all or do not
18 qualify for the level of protection initially asserted, that designator must promptly
19 notify all parties that it is withdrawing the mistaken designation.
20          2.2     Manner and Timing of Designations. Designation under this Order
21 requires the designator to affix the applicable legend (“CONFIDENTIAL,”
22 “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,” or “HIGHLY
23 CONFIDENTIAL – SOURCE CODE”) to each page that contains protected
24 material. For testimony given in deposition or other proceeding, the designator
25 shall specify all protected testimony and the level of protection being asserted. It
26 may make that designation during the deposition or proceeding, or may invoke, on
27 the record or by written notice to all parties on or before the next business day, a
28 right to have up to 21 days from the deposition or proceeding to make its
     designation.
                                             -2-

     Case No.: 8:18-CV-02071-AG-ADS                STIPULATED PROTECTIVE ORDER
 1                 2.2.1 A party or non-party that makes original documents or materials
 2          available for inspection need not designate them for protection until after the
 3          inspecting party has identified which material it would like copied and
 4          produced. During the inspection and before the designation, all material
 5          shall be treated as HIGHLY CONFIDENTIAL – ATTORNEY EYES
 6          ONLY. After the inspecting party has identified the documents it wants
 7          copied and produced, the producing party must designate the documents, or
 8          portions thereof, that qualify for protection under this Order.
 9                 2.2.2 Parties shall give advance notice if they expect a deposition or
10          other proceeding to include designated material so that the other parties can
11          ensure that only authorized individuals are present at those proceedings
12          when such material is disclosed or used. The use of a document as an exhibit
13          at a deposition shall not in any way affect its designation. Transcripts
14          containing designated material shall have a legend on the title page noting
15          the presence of designated material, and the title page shall be followed by a
16          list of all pages (including line numbers as appropriate) that have been
17          designated, and the level of protection being asserted. The designator shall
18          inform the court reporter of these requirements. Any transcript that is
19          prepared before the expiration of the 21-day period for designation shall be
20          treated during that period as if it had been designated HIGHLY
21          CONFIDENTIAL – ATTORNEY EYES ONLY unless otherwise agreed.
22          After the expiration of the 21-day period, the transcript shall be treated only
23          as actually designated.
24          2.3    Inadvertent Failures to Designate. An inadvertent failure to
25 designate does not, standing alone, waive protection under this Order. Upon timely
26 assertion or correction of a designation, all recipients must make reasonable efforts
27 to ensure that the material is treated according to this Order.
28 3.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
            All challenges to confidentiality designations shall proceed under L.R. 37-1
                                              -3-

     Case No.: 8:18-CV-02071-AG-ADS                 STIPULATED PROTECTIVE ORDER
 1 through L.R. 37-4.
 2 4.       ACCESS TO DESIGNATED MATERIAL
 3          4.1    Basic Principles. A receiving party may use designated material only
 4 for this litigation. Designated material may be disclosed only to the categories of
 5 persons and under the conditions described in this Order.
 6          4.2    Disclosure of CONFIDENTIAL Material Without Further
 7 Approval. Unless otherwise ordered by the Court or permitted in writing by the
 8 designator, a receiving party may disclose any material designated
 9 CONFIDENTIAL only to:
10                 4.2.1 The receiving party’s outside counsel of record in this action and
11          employees of outside counsel of record to whom disclosure is reasonably
12          necessary;
13                 4.2.2 The officers, directors, and employees of the receiving party to
14          whom disclosure is reasonably necessary, and who have signed the
15          Agreement to Be Bound (Exhibit A);
16                 4.2.3 Experts retained by the receiving party’s outside counsel of
17          record to whom disclosure is reasonably necessary, and who have signed the
18          Agreement to Be Bound (Exhibit A);
19                 4.2.4 The Court and its personnel;
20                 4.2.5 Outside court reporters and their staff, professional jury or trial
21          consultants, and professional vendors to whom disclosure is reasonably
22          necessary, and who have signed the Agreement to Be Bound (Exhibit A);
23                 4.2.6 During their depositions, witnesses in the action to whom
24          disclosure is reasonably necessary; and
25                 4.2.7 The author or recipient of a document containing the material, or
26          a custodian or other person who otherwise possessed or knew the
27          information.
28          4.3    Disclosure of HIGHLY CONFIDENTIAL – ATTORNEY EYES
     ONLY and HIGHLY CONFIDENTIAL – SOURCE CODE Material Without
                                               -4-

     Case No.: 8:18-CV-02071-AG-ADS                  STIPULATED PROTECTIVE ORDER
 1 Further Approval. Unless permitted in writing by the designator, a receiving
 2 party may disclose material designated HIGHLY CONFIDENTIAL –
 3 ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL – SOURCE CODE
 4 without further approval only to:
 5                 4.3.1 The receiving party’s outside counsel of record in this action and
 6          employees of outside counsel of record to whom it is reasonably necessary
 7          to disclose the information;
 8                 4.3.2 The Court and its personnel;
 9                 4.3.3 Outside court reporters and their staff, professional jury or trial
10          consultants, and professional vendors to whom disclosure is reasonably
11          necessary, and who have signed the Agreement to Be Bound (Exhibit A);
12          and
13                 4.3.4 The author or recipient of a document containing the material, or
14          a custodian or other person who otherwise possessed or knew the
15          information.
16                 4.3.5 During their depositions, witnesses in the action to whom
17          disclosure is reasonably necessary; and
18          4.4    Procedures for Approving or Objecting to Disclosure of HIGHLY
19 CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
20 CONFIDENTIAL – SOURCE CODE Material to In-House Counsel or
21 Experts. Unless agreed to in writing by the designator:
22                 4.4.1 A party seeking to disclose to in-house counsel any material
23          designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY must
24          first make a written request to the designator providing the full name of the
25          in-house counsel, the city and state of such counsel’s residence, and such
26          counsel’s current and reasonably foreseeable future primary job duties and
27          responsibilities in sufficient detail to determine present or potential
28          involvement in any competitive decision-making. In-house counsel are not
            authorized to receive material designated HIGHLY CONFIDENTIAL –
                                               -5-

     Case No.: 8:18-CV-02071-AG-ADS                  STIPULATED PROTECTIVE ORDER
 1          SOURCE CODE.
 2                 4.4.2 A party seeking to disclose to an expert retained by outside
 3          counsel of record any information or item that has been designated HIGHLY
 4          CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
 5          CONFIDENTIAL – SOURCE CODE must first make a written request to
 6          the designator that (1) identifies the general categories of HIGHLY
 7          CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
 8          CONFIDENTIAL – SOURCE CODE information that the receiving party
 9          seeks permission to disclose to the expert, (2) sets forth the full name of the
10          expert and the city and state of his or her primary residence, (3) attaches a
11          copy of the expert’s current resume, (4) identifies the expert’s current
12          employer(s), (5) identifies each person or entity from whom the expert has
13          received compensation or funding for work in his or her areas of expertise
14          (including in connection with litigation) in the past five years, and (6)
15          identifies (by name and number of the case, filing date, and location of
16          court) any litigation where the expert has offered expert testimony, including
17          by declaration, report, or testimony at deposition or trial, in the past five
18          years. If the expert believes any of this information at (4) - (6) is subject to a
19          confidentiality obligation to a third party, then the expert should provide
20          whatever information the expert believes can be disclosed without violating
21          any confidentiality agreements, and the party seeking to disclose the
22          information to the expert shall be available to meet and confer with the
23          designator regarding any such confidentiality obligations.
24                 4.4.3 A party that makes a request and provides the information
25          specified in paragraphs 4.4.1 or 4.4.2 may disclose the designated material to
26          the identified in-house counsel or expert unless, within seven days of
27          delivering the request, the party receives a written objection from the
28          designator providing detailed grounds for the objection.
                   4.4.4 All challenges to objections from the designator shall proceed
                                               -6-

     Case No.: 8:18-CV-02071-AG-ADS                  STIPULATED PROTECTIVE ORDER
 1          under L.R. 37-1 through L.R. 37-4.
 2 5.       SOURCE CODE
 3          5.1    Designation of Source Code. If production of source code is
 4 necessary, a party may designate it as HIGHLY CONFIDENTIAL – SOURCE
 5 CODE if it is, or includes, confidential, proprietary, or trade secret source code.
 6          5.2    Location and Supervision of Inspection. Any HIGHLY
 7 CONFIDENTIAL – SOURCE CODE produced in discovery shall be made
 8 available for inspection, in a format allowing it to be reasonably reviewed and
 9 searched, during normal business hours or at other mutually agreeable times, at an
10 office of the designating party’s counsel or another mutually agreeable location.
11 The source code shall be made available for inspection on a secured computer in a
12 secured room, and the inspecting party shall not copy, remove, or otherwise
13 transfer any portion of the source code onto any recordable media or recordable
14 device. The designator may visually monitor the activities of the inspecting party’s
15 representatives during any source code review, but only to ensure that there is no
16 unauthorized recording, copying, or transmission of the source code.
17          5.3    Paper Copies of Source Code Excerpts. The inspecting party may
18 request paper copies of limited portions of source code that are reasonably
19 necessary for the preparation of court filings, pleadings, expert reports, other
20 papers, or for deposition or trial. The designator shall provide all such source code
21 in paper form, including Bates numbers and the label “HIGHLY CONFIDENTIAL
22 – SOURCE CODE.”
23   6.     5.4    PROSECUTION BAR
24          Absent written consent from the designator, any individual who receives
25 access to HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY
26 CONFIDENTIAL – SOURCE CODE information shall not be involved in the
27 prosecution of patents or patent applications concerning the field of the invention
28 of the patents-in-suit for the receiving party or its acquirer, successor, predecessor,
     or other affiliate during the pendency of this action and for one year after its
                                               -7-

     Case No.: 8:18-CV-02071-AG-ADS                  [ STIPULATED PROTECTIVE ORDER
 1 conclusion, including any appeals. “Prosecution” means drafting, amending,
 2 advising on the content of, or otherwise affecting the scope or content of patent
 3 claims or specifications. These prohibitions shall not preclude counsel from
 4 participating in reexamination or inter partes review proceedings to challenge or
 5 defend the validity of any patent, but counsel may not participate in the drafting of
 6 amended claims in any such proceedings.
 7 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
 8          PRODUCED IN OTHER LITIGATION
 9          7.1    Subpoenas and Court Orders. This Order in no way excuses non-
10 compliance with a lawful subpoena or court order. The purpose of the duties
11 described in this section is to alert the interested parties to the existence of this
12 Order and to give the designator an opportunity to protect its confidentiality
13 interests in the court where the subpoena or order issued.
14          7.2    Notification Requirement. If a party is served with a subpoena or a
15 court order issued in other litigation that compels disclosure of any information or
16 items designated in this action as CONFIDENTIAL, HIGHLY CONFIDENTIAL
17 – ATTORNEY EYES ONLY, or HIGHLY CONFIDENTIAL – SOURCE CODE,
18 that party must:
19                 7.2.1 Promptly notify the designator in writing. Such notification shall
20          include a copy of the subpoena or court order;
21                 7.2.2 Promptly notify in writing the party who caused the subpoena or
22          order to issue in the other litigation that some or all of the material covered
23          by the subpoena or order is subject to this Order. Such notification shall
24          include a copy of this Order; and
25                 7.2.3 Cooperate with all reasonable procedures sought by the
26          designator whose material may be affected.
27          7.3    Wait For Resolution of Protective Order. If the designator timely
28 seeks a protective order, the party served with the subpoena or court order shall not
     produce any information designated in this action as CONFIDENTIAL, HIGHLY
                                                -8-

     Case No.: 8:18-CV-02071-AG-ADS                   STIPULATED PROTECTIVE ORDER
 1 CONFIDENTIAL – ATTORNEY EYES ONLY or HIGHLY CONFIDENTIAL –
 2 SOURCE CODE before a determination by the court where the subpoena or order
 3 issued, unless the party has obtained the designator’s permission. The designator
 4 shall bear the burden and expense of seeking protection of its confidential material
 5 in that court.
 6 8.       UNAUTHORIZED DISCLOSURE OF DESIGNATED MATERIAL
 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed
 8 designated material to any person or in any circumstance not authorized under this
 9 Order, it must immediately (1) notify in writing the designator of the unauthorized
10 disclosures, (2) use its best efforts to retrieve all unauthorized copies of the
11 designated material, (3) inform the person or persons to whom unauthorized
12 disclosures were made of all the terms of this Order, and (4) use reasonable efforts
13 to have such person or persons execute the Agreement to Be Bound (Exhibit A).
14 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR
15          OTHERWISE PROTECTED MATERIAL
16          When a producing party gives notice that certain inadvertently produced
17 material is subject to a claim of privilege or other protection, the obligations of the
18 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
19 This provision is not intended to modify whatever procedure may be established in
20 an e-discovery order that provides for production without prior privilege review
21 pursuant to Federal Rule of Evidence 502(d) and (e).
22 10.      FILING UNDER SEAL
23          Without written permission from the designator or a Court order, a party
24 may not file in the public record in this action any designated material. A party
25 seeking to file under seal any designated material must comply with L.R. 79-5.1.
26 Filings may be made under seal only pursuant to a court order authorizing the
27 sealing of the specific material at issue. The fact that a document has been
28 designated under this Order is insufficient to justify filing under seal. Instead,
     parties must explain the basis for confidentiality of each document sought to be
                                              -9-

     Case No.: 8:18-CV-02071-AG-ADS                 STIPULATED PROTECTIVE ORDER
 1 filed under seal. Because a party other than the designator will often be seeking to
 2 file designated material, cooperation between the parties in preparing, and in
 3 reducing the number and extent of, requests for under seal filing is essential. If a
 4 receiving party’s request to file designated material under seal pursuant to L.R. 79-
 5 5.1 is denied by the Court, then the receiving party may file the material in the
 6 public record unless (1) the designator seeks reconsideration within four days of
 7 the denial, or (2) as otherwise instructed by the Court.
 8 11.      FINAL DISPOSITION
 9          Within 60 days after the final disposition of this action, each party shall
10 destroy such material, including all copies, abstracts, compilations, summaries, and
11 any other format reproducing or capturing any designated material. This provision
12 shall not prevent counsel from retaining an archival copy of all pleadings, motion
13 papers, trial, deposition, and hearing transcripts, legal memoranda,
14 correspondence, deposition and trial exhibits, expert reports, attorney work
15 product, and consultant and expert work product, even if such materials contain
16 designated material. Any such archival copies remain subject to this Order.
17
18 IT IS SO ORDERED.
19
           June 20, 2019
20 DATED: ____________                              /s/ Autumn D. Spaeth
                                            _____________________________________
21                                         United States Magistrate Judge
22
23
24
25
26
27
28

                                              -10-

     Case No.: 8:18-CV-02071-AG-ADS                  STIPULATED PROTECTIVE ORDER
 1
 2                                     EXHIBIT A
 3 AGREEMENT TO BE BOUND
 4 I, _____________________________ [print or type full name], of
 5 _________________ [print or type full address], declare under penalty of perjury
 6 that I have read in its entirety and understand the Protective Order that was issued
 7 by the United States District Court for the Central District of California on
 8 _______ [date] in the case of Quy Truong v. Newage PHM, LLC, No. 8:18-cv-
 9 02071-AG-ADS. I agree to comply with and to be bound by all the terms of this
10 Protective Order, and I understand and acknowledge that failure to so comply
11 could expose me to sanctions and punishment for contempt. I solemnly promise
12 that I will not disclose in any manner any information or item that is subject to this
13 Protective Order to any person or entity except in strict compliance with this
14 Order.
15          I further agree to submit to the jurisdiction of the United States District
16 Court for the Central District of California for the purpose of enforcing this Order,
17 even if such enforcement proceedings occur after termination of this action.
18          I hereby appoint __________________________ [print or type full name] of
19 _______________________________________ [print or type full address and
20 telephone number] as my California agent for service of process in connection with
21 this action or any proceedings related to enforcement of this Order.
22 Date: ___________________________
23
24 City and State where sworn and signed: _________________________________
25 ///
26 ///
27 ///
28
     Printed name: ____________________
                                               -1-

     Case No.: 8:18-CV-02071-AG-ADS                  [PROPOSED] STIPULATED PROTECTIVE ORDER
 1                 [printed name]
 2
 3 Signature: _______________________
 4 [signature]
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -2-

     Case No.: 8:18-CV-02071-AG-ADS           [PROPOSED] STIPULATED PROTECTIVE ORDER
